UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7124



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH BROWN, a/k/a Sugar Bear,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-97-170, CA-99-3666-8-13)


Submitted:   May 17, 2001                   Decided:   May 22, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Gregg Levitt, Denver, Colorado, for Appellant.   E. Jean
Howard, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Brown seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.*   See United States v. Brown, Nos. CR-97-170; CA-99-

3666-8-13 (D.S.C. June 8, 2000).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       Brown claims on appeal that his sentence is not proper in
light of the rule announced in Apprendi v. New Jersey, 530 U.S. 466
(2000). We recently held in United States v. Sanders,          F.3d
   , 2001 WL 369719 (4th Cir. Apr. 13, 2001) (No. 00-6281), that
the new rule announced in Apprendi is not retroactively applicable
to cases on collateral review. Accordingly, Brown’s Apprendi claim
is not cognizable.


                                 2